Citation Nr: 1529985	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  09-39 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for a respiratory disorder, to include chronic bronchitis and chronic obstructive pulmonary disease.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability.   


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated July 2009 and December 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In July 2012, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's decision with respect to the issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


FINDINGS OF FACT

1.  The evidence of record does not show a current diagnosis of diabetes mellitus.  

2.  A current diagnosis of chronic obstructive pulmonary disease (COPD) is of record.

3.  There is no probative evidence linking any currently diagnosed respiratory disorder to active military service or any symptoms reported therein; the probative evidence of record links the Veteran's current respiratory disorders to his long history of tobacco use.  

4.  Service connection is currently in effect for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; a spasm of the pylorus and duodenal bulb, evaluated as 10 percent disabling; and a corneal scar of the right eye, assigned a noncompensable disability rating. 

5.  The combined service-connected disability rating is 40 percent.  

6.  The Veteran has a high school level of education and worked for 34 years as a production worker in a tire factory.
7.  The probative evidence of record indicates the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in, or aggravated by, active military service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5017 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  A respiratory disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran was provided the requisite notice with respect to his claims in letters dated April 2009, May 2009, and July 2013 which was prior to the initial RO rating decisions denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran, nor his attorney has alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records; VA medical treatment records; VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present written statements and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The case was previously before the Board in May 2011, and May 2013.  Most recently in September 2014, the Board remanded the issues indicated above for additional development including examination of the Veteran and medical opinions.  The requested development has been completed.  The Veteran was most recently afforded a VA examination in October 2014, which is adequate.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, diabetes mellitus may be presumed to have been incurred during active military service if they are manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

A.  Diabetes Mellitus

The Veteran filed a claim for service connection for diabetes mellitus, stating that he was told that he was "pre-diabetic."  Neither he, nor his attorney made any specific assertions as to the specific theory as to why service connection for diabetes mellitus would be warranted.  

Review of the Veteran's VA medical treatment records reveals a March 2011 VA treatment record which indicates that the Veteran was instructed on diet and exercise in light of a finding of "pre-diabetes."

In October 2014, a VA examination for eye disorders was conducted with respect to a claim for an increased rating for a service-connected eye injury.  In this examination report, it was indicated that the Veteran had diabetes mellitus, without diabetic retinopathy.  However, such a diagnosis does not appear in the formal diagnosis section.  Moreover, the diagnosis of diabetes mellitus appears to be based solely upon the Veteran's report of having the diagnosis.  

In October 2014, a VA examination of the Veteran was conducted.  After review of the evidence of record and a full examination, the examining physician stated that the medical criteria for a diagnosis of diabetes mellitus was not met, and that there was no diagnosis of diabetes mellitus, type II in any of the Veteran's medical records.  The examiner stated that the Veteran 

is not a diabetic.  He mentions being told he was a prediabetic.  However, the isolated entry from a few years ago was an isolated elevated blood sugar.  This was not of longevity, and the examiner observed.  All subsequent entries did not show any aberrations in the blood sugar, and other testing was normal.  Therefore, he may be a prediabetic (per his comments), but there is no current evidence of any type 2 diabetes at this time."

The evidence does not establish a diagnosis of diabetes.  Without a current disability, there can be no entitlement to compensation.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim.").  

The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus.  As such, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for diabetes mellitus is not warranted.

B.  Respiratory Disorder

The Veteran claims entitlement to service connection for a respiratory disorder, ton include chronic bronchitis and COPD.  

In September 1965, entrance examination of the Veteran was conducted.  On the report of medical history, he reported a history of having shortness of breath and pain or pressure in his chest.  The examiner noted the complaints and then indicated that there was no pulmonary or cardiac disorder.  On clinical evaluation the Veteran's lungs and chest were normal.  Chest x-ray examination was negative for any noted abnormalities.  

A December 1965 service treatment record shows that the Veteran sought treatment for complaints of headache, cough, and sore throat.  Examination revealed his chest was clear and he was treated with inside duty.  

In August 1967, at his service separation examination, the Veteran reported a history of having shortness of breath and pain or pressure in his chest on the report of medical history.  Clinical evaluation the Veteran's lungs and chest was normal, and chest x-ray examination was again negative for any noted abnormalities.  

In July 1968, a VA examination of the Veteran was conducted.  He reported having recurrent chest pain for the past six to eight months. He stated that he felt "like his chest is pulling apart," and that the pain lasted up to two minutes or just a slight passing pain.  Respiratory examination revealed no cough or expectoration.  The chest was symmetrical and equally moveable.  On percussion, there was normal pulmonary resonance.  On auscultation, there was normal vesicular breathing of both lungs, anteriorly and posteriorly.  There were no complaints of coughing or wheezing.  The diagnosis indicated "x-ray reports chronic bronchitis.  Not found on examination."  

VA treatment records dated in September 2007 reveal that the Veteran had a productive cough and shortness of breath along with a history of a chest cold/bronchitis for three weeks.  It was noted that he had had a lung test eight or nine years ago.  The Veteran also reported a history of smoking and that he was trying to quit.  Examination revealed abnormal auscultation and respiratory effort.  The diagnosis was bronchitis and medication was prescribed. 

An April 2008 VA treatment record indicates a diagnosis of COPD, which was clinically stable; he was provided with medication and encouraged to quit smoking.  

An August 2009 VA treatment record notes diagnoses of COPD and bronchitis.  It was noted that tobacco cessation was encouraged.  A March 2011 VA treatment record reflects a diagnosis of COPD. A March 2013 VA treatment record shows a diagnosis of COPD for which the Veteran was taking ongoing antibiotics.  An October 2013 VA treatment record notes that the Veteran reported feeling the symptoms of bronchitis a few days earlier; prescription medication was begun.  A January 2014 VA treatment record notes that the Veteran had a history of smoking dating back to being a teenager.

A June 2014 VA medical opinion states that the Veteran's currently diagnosed COPD was "less likely as not" caused by service and was unrelated to any noted cough or shortness of breath noted during service, which appeared to be the result of acute viral infection or upper respiratory infection.  The Veteran's COPD was related to his long smoking history.  

In October 2014, the most recent VA examination of the Veteran was conducted.  The examining physician stated that the Veteran's currently diagnosed respiratory disorders were "likely" due to the Veteran's extensive tobacco use history, and that the in-service episode was "likely an isolated viral-type event. . . . Therefore, it is unlikely that any COPD or bronchitis nowadays is specifically a residual of those events noted in service."  

The evidence reveals that the Veteran has current diagnosis of COPD and chronic bronchitis that were diagnosed decades after service, which were related to his long history of smoking.  There is no evidence that COPD or chronic bronchitis were diagnosed, noted, or manifest during service.  The 1968 VA examination report indicates bronchitis by x-ray examination, but it was not noted to be clinically present by the examiner at the time of the examination.  There is no credible evidence linking any current respiratory disorder to active service, or any symptoms experienced therein.  

The preponderance of the evidence is against the claim.  As such, the doctrine of reasonable doubt is not for application.  Gilbert, 1 Vet. App. at 56.  Accordingly, service connection for a respiratory disorder, to include chronic bronchitis and COPD, is not warranted.

III.  TDIU

The Veteran contends that he is unable to work due to his service-connected disabilities and, therefore, entitled to TDIU.  

TDIU may be assigned where the schedular rating is less than total, when it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

TDIU is granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any disabilities that are not service-connected.  38 C.F.R. §§ 3.341, 4.16; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

Service connection is currently in effect for PTSD, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; a spasm of the pylorus and duodenal bulb, evaluated as 10 percent disabling; and a corneal scar of the right eye, assigned a noncompensable disability rating.  The combined service-connected disability rating is 40 percent.  Accordingly, the Veteran does not meet the basic schedular disability rating criteria to warrant consideration of TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

When the percentage standards set forth in 38 C.F.R. § 4.16(a) are not met, TDIU may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16(b).  For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Based on a review of the record, the Board finds that a TDIU is not warranted.  The Veteran's service-connected disabilities do not meet the schedular percentage requirements under 38 C.F.R. § 4.16(a).  Moreover, the evidence of record does not otherwise demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  In October 2014, a VA examination of the Veteran was conducted.  The examiner indicated that the Veteran's nonservice-connected COPD was the reason that he had to stop working and that the Veteran's service-connected disabilities did not prevent employment.  

Although the Veteran contends that his service-connected disorders prevent him from obtaining or retaining substantially gainful employment, the Board finds that the weight of the evidence of record does not demonstrate that the functional effects of his service-connected disorders, in light of his education, employment history and the medical evidence of record, and without consideration of his age and nonservice-connected disorders, prevent him securing or following substantially gainful employment.  Thus, the Board finds that TDIU is not warranted. 

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for TDIU, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a respiratory disorder, to include chronic bronchitis and COPD, is denied.  

TDIU is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


